Citation Nr: 0013552	
Decision Date: 05/22/00    Archive Date: 05/30/00

DOCKET NO.  98-17 941A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Eligibility for outpatient fee-basis medical care.

(The issue of entitlement to an effective date prior to 
December 12, 1996, for the grant of service connection for 
post-traumatic stress disorder (PTSD), to include the issue 
of whether the rating decisions of July 1981 and February 
1985 denying entitlement to service connection for PTSD were 
clearly and unmistakably erroneous, is the subject of a 
separate decision.)



REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1969.  

This matter arose from a November 1997 determination letter 
of the Medical Administration Service (MAS) of the Syracuse, 
New York, Department of Veterans Affairs Medical Center 
(VAMC) which denied the veteran's application for the 
approval of fee-basis outpatient medical care.  


REMAND

The veteran contends that he does not receive adequate care 
at the VAMC in Bath, New York.  He maintains that this 
facility is geographically too far from his home and does not 
offer weekend and evening care.  In addition, he asserts that 
there is frequent turnover among the psychiatrists at that 
facility and he has been made to wait for excessive amounts 
of time upon arrival at that facility.  He requests that he 
be treated by his private psychiatrist with whom he had 
established a beneficial relationship.  

In Meakin v. West, 11 Vet. App. 183 (1998), the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court"), it was held that in determining 
whether a claimant would be entitled to fee basis outpatient 
medical care, it must be established not only that the 
applicant is a veteran and that he seeks treatment for a 
service-connected disability, but also that VA facilities are 
either (1) geographically inaccessible, or (2) not capable of 
providing the care or services that the veteran requires.  
The Court also held that the Board had jurisdiction to review 
these latter two points since they do not involve a question 
as to the "need for and appropriateness of specific types of 
medical care and treatment" over which the Board would lack 
jurisdiction under 38 C.F.R. § 20.101.  

The Court further held that under the plain meaning of 
38 U.S.C.A. § 1703(a), the issue of authorization for fee 
basis medical treatment, i.e., whether a contract should be 
let, does not arise until it is shown that VA facilities are 
geographically inaccessible or incapable of providing the 
required medical care. 

With respect to the question of whether VA facilities are 
capable of providing the care or services that the veteran 
requires, the Court held that before this question may be 
answered, an administrative determination must be obtained 
under 38 U.S.C.A. § 1703 as to what specific types of care, 
services, or treatment are required for the veteran.  

In light of the foregoing, the Board finds this case must be 
remanded in order for the RO to consider the directives of 
the Court's decision.  

Based on the foregoing, this case is REMANDED for the 
following development:

1.  The veteran should be scheduled for a 
VA psychiatric examination to assess his 
outpatient medical needs.  The examiner 
should answer the following question: 
What specific care, services and 
treatment are required for the veteran's 
service-connected PTSD?  A copy of the 
notification to report for the 
examination should be made a part of the 
record.  

2.  Thereafter, the director or other 
responsible official of the VAMC in Bath, 
New York should provide a written 
statement as to whether VA facilities are 
incapable of furnishing economical care, 
services and treatment for the veteran's 
service-connected PTSD for either of the 
following reasons: (a) because of 
geographic inaccessibility; or (b) 
because VA facilities are not capable of 
furnishing the specific care, services 
and treatment required for the veteran's 
service-connected PTSD.  The statement 
should include the rationale for the 
opinions given.

3.  Following completion of the above, 
the VAMC-MAS should readjudicate the 
veteran's claim for eligibility for fee 
basis outpatient care.  If the benefit 
sought remains denied, the veteran and 
his representative should be furnished an 
appropriate supplemental statement of the 
case, and be given the requisite 
opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	D. C. Spickler
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




